This is an appeal from the district court of Carter county. Subsequent to the filing of the appeal the matters in controversy between the parties appear to have been settled. Motion to dismiss has been filed on the ground that the case has become moot. The questions in the case having become hypothetical, the appeal will, in accordance with a long line of decisions, be dismissed. Doherty et al. v. Citizens' Bank of Grove et al., No. 11,084, decided Sept. 7, 1920, but not yet officially reported; McCullough v. Gilcrease, 40 Okla. 741,141 P. 5; Spaulding v. Yarbrough, 40 Okla. 731, 140 P. 782.
All the Justices concur.